Citation Nr: 1636987	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-19 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a right hip disability.  

3.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a right hip disability.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a right hip disability.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a right hip disability.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1974 to February 1978.  The Veteran received the National Defense Service Medal and Air Force Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a bilateral ankle disability and a bilateral foot disability have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  The credible evidence of record does not demonstrate that the Veteran sustained a right hip injury during his active duty service.  

2.  The credible evidence of record does not demonstrate that the Veteran sustained a left hip injury during his active duty service; nor does it demonstrate that it was caused or aggravated by his right hip disability.  

3.  The credible evidence of record does not demonstrate that the Veteran sustained a lumbar spine injury during his active duty service; nor does it demonstrate that it was caused or aggravated by his right hip disability.  

4.  The credible evidence of record does not demonstrate that the Veteran sustained a cervical spine injury during his active duty service; nor does it demonstrate that it was caused or aggravated by his right hip disability.  

5.  The credible evidence of record does not demonstrate that the Veteran sustained a bilateral knee injury during his active duty service; nor does it demonstrate that it was caused or aggravated by his right hip disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish entitlement to service connection for a left hip disability, to include as secondary to a right hip disability, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria to establish entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a right hip disability, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria to establish entitlement to service connection for a cervical spine disability, to include as secondary to a right hip disability, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria to establish entitlement to service connection for a bilateral knee disability, to include as secondary to a right hip disability, have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a July 2012 letter.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in March 2016.  

The Board notes that the Veteran refused to participate in his cervical spine VA examination.  The examiner noted that the Veteran reported that he did not have a neck injury.  Accordingly, no cervical spine examination was performed, and the case will proceed based on the evidence of record.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

During his active duty service, the Veteran said he experienced a right hip injury.  While performing his duties as a high power lineman, the Veteran described an incident where he was descending a 60-foot high wooden pole with his left leg down one step and hit a bad spot in the pole.  He said his left leg slid down approximately two feet, and his right foot was still in the pole causing his right leg to twist and pull up more than normal.  The Veteran said he did not fall, because he pushed himself away from the pole, belted himself back into position, and secured his left leg into the pole.  Upon reaching the ground, the Veteran stated that he was taken to the Patrick Air Force Base (AFB) hospital for treatment.  X-rays of his hip and leg were taken and a splinter was removed from his stomach.  He said he was told he had a sprained hip and to take it easy on his hips for the next few days.  The Veteran asserts that this in-service injury caused him to develop his current bilateral hip arthritis as well as caused him to develop arthritis in his spine and knees.  See May 2012 Report of Consultation and Examination and June 2014 statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Electric Power Line Specialist.  

Service treatment records document no findings related to complaints, treatment or diagnoses for any hip, spine, or knee problems.  Upon separation, the Veteran had normal lower extremities and spine clinical evaluation results.  In his associated report of medical history, the Veteran reported having cramps in legs and affirmatively denied recurrent back pain, trick or locked knee, arthritis, rheumatism, or bursitis, and bone, joint or other deformity.  The examiner noted that the Veteran denied all significant medical or surgical history, other than seasonal hay fever, dandruff, and asthma.  

Private treatment records in September 2000 and October 2000 reflect that the Veteran underwent a right total hip replacement and was diagnosed with right hip DJD.  

In May 2012, the Veteran submitted a private report of consultation and examination for his hips, thoracolumbar spine, cervical spine, and knees.  The private evaluation prepared by Dr. P.J.Y included a summary of the Veteran's reported in-service injury and subsequent treatment, but no citation to service treatment records.  Dr. P.J.Y. noted that the Veteran had progressive and continuing pain in both hips, spine, and knees since the injury.  An objective evaluation was performed.  No current diagnostic testing was cited.  Diagnoses for posttraumatic post-surgical of the right hip, significantly advanced DJD of the left hip, advanced DJD of the lumbar spine, DJD of the thoracic spine, DJD and spondylosis of the cervical spine, posttraumatic residual DJD of the right knee, and DJD of the left knee were noted.  

With regard to the Veteran's diagnosed right hip disability, Dr. P.J.Y. opined that it was more likely than not that the Veteran's right hip disability was directly and causally related to the Veteran's reported in-service injury.  With regard to the Veteran's diagnosed left hip and thoracolumbar spine disabilities, Dr. P.J.Y. opined that it was more likely than not that the Veteran's left hip and thoracolumbar spine were also injured during the Veteran's reported in-service slip and descent from the pole.  Dr. P.J.Y. also surmised that it was more likely than not that the Veteran's left hip and thoracolumbar spine had "underwent bio mechanical changes due to chronic and constant adaptation and compensation for the injured right hip which would be significantly complicated by his weight of 352 pounds."  With regard to the Veteran's diagnosed cervical spine disability, Dr. P.J.Y. opined that it was more likely than not the Veteran's cervical spine was also injured during the Veteran's reported in-service slip and descent from the pole.  Dr. P.Y.J. also concluded that it was more likely than not that the Veteran's cervical spine had "underwent bio mechanical changes due to chronic and constant adaptation and compensation for the injured right hip and other spinal deficits."  With regard to the Veteran's diagnosed bilateral knee disability, Dr. P.Y.J. opined that it was more likely than not that the Veteran's knees were also injured during the Veteran's reported in-service slip from the pole.  Dr. P.Y.J. also concluded that it was more likely than not that the Veteran's bilateral knee disability had "underwent chronic and constant compensation and adaptation with weight shifting relative to orthopedic imbalance of his right hip."  No rationale was provided for any of the opinions.  

A March 2013 Operative Report reflects that the Veteran underwent a left hip ASI (Anterior Supine Intermuscular) arthroplasty and was diagnosed with severe DJD of the left hip.

In March 2016, the Veteran underwent a VA hip examination.  The Veteran reported the circumstances of his in-service near-fall and treatment.  Following an objective evaluation, the examiner diagnosed the Veteran with bilateral hip degenerative arthritis.  Based on findings that the Veteran's service treatment records and separation examination were silent for a hip condition or injury, and his private medical records did not contain evidence of a hip condition until 2000, 22 to 23 years after his self-reported near-fall, the examiner opined that the Veteran's bilateral hip arthritis was less likely as not incurred in or caused by service.  

The Veteran underwent a thoracolumbar spine VA examination in March 2016.  He reported that his back started to hurt when his right hip was replaced in 2000.  Following an objective evaluation, which did not include diagnostic testing, the examiner concluded that the Veteran did not have a thoracolumbar spine diagnosis.  The examiner found that the March 2012 private examiner's report was only speculative, as he provided no objective evidence, other than the Veteran's weight, no diagnosis, and no imaging in his report.  Despite not giving an etiological opinion, the examiner noted that the Veteran's service treatment records, separation examination, and post-service medical records (up to two years after discharge), were silent for a back condition.  

As previously discussed above, in March 2016, the Veteran was afforded, but did not participate in, an examination of his cervical spine, because he asserted that he did not have a neck injury.  No objective findings were made.  

In March 2016, the Veteran underwent a VA examination of his knees.  The Veteran reported his in-service near-fall.  He did not report having received any treatment for his knees.  Following an objective evaluation, which did not include diagnostic testing, the examiner concluded that the Veteran did not have a current diagnosis for either his right or left knee.  Despite not giving an etiological opinion, the examiner noted that the Veteran's service treatment records, separation examination, and post-service medical records (up to two years after discharge), were silent for a knee condition.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for a right hip disability, left hip disability, thoracolumbar spine disability, cervical spine disability, and bilateral knee disability.  

As an initial matter, the evidence shows that the Veteran has current diagnoses of bilateral hip DJD.  However, there is a dispute as to whether the Veteran has current diagnoses for his thoracolumbar spine, cervical spine, and bilateral knee.  Furthermore, the Veteran claimed at his March 2016 VA examination that he did not have a neck injury.  Nevertheless, even if the Board assumes that the Veteran has current diagnoses of a bilateral hip disability, thoracolumbar spine disability, cervical spine disability, and bilateral knee disability, service connection is still not warranted.  

The Veteran's entire basis for service connection for all his disabilities essentially stems from his assertion that he sustained an injury to his right hip during service for which he received treatment, and that his left hip, spine and knees developed problems arising out of his in-service right hip injury.  Thus, the threshold issue is whether that in-service incident occurred.  

A layperson is competent to describe the circumstances of his in-service injury, his symptoms and his treatment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  In this case, the Veteran's description of the circumstances of his in-service injury does appear to be consistent with his MOS as an Electric Power Line Specialist.  However, the Veteran has asserted that he received treatment following the incident at the Patrick AFB hospital.  He said that he had x-rays taken and he was told that he had a right hip sprain.  He also said that a splinter was removed from his stomach.  A review of the service treatment records shows that the Veteran had received treatment at that hospital for other illnesses and injuries throughout his service, but there was no record of any treatment for his right hip or documentation of any treatment following a near-fall from a pole.  There was also no treatment for removal of a splinter from his stomach.  Given that there is no indication that the Veteran's service treatments records are incomplete, if the Veteran had sustained an injury to his right hip as reported, that injury would have been recorded and available for review in his medical records.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Coupled with the lack of any reference to a hip injury upon separation and the first documented treatment for his right hip occurring more than 20 years after his discharge, the Board finds that the Veteran's statements regarding his in-service injury with continuous symptoms since that time leading to current disability are not supported by the record and thus are not credible.  

Thus, the Board concludes that there is no credible evidence of an in-service right hip injury.  Accordingly, there is no basis upon which to award service connection for a right hip disability.  In addition, that same in-service event was the basis upon which the Veteran asserted that his left hip disability, thoracolumbar spine disability, cervical spine disability, and bilateral knee disability was entitled to service connection on either a direct or secondary basis; so service connection is also not warranted for these disabilities.  

In summary, the Board finds that the preponderance of the evidence weighs against the Veteran's service connection claims for a bilateral hip disability, thoracolumbar spine disability, cervical spine disability, and a bilateral knee disability.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability, to include as secondary to a right hip disability, is denied.  

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a right hip disability, is denied.

Entitlement to service connection for a cervical spine disability, to include as secondary to a right hip disability, is denied.  

Entitlement to service connection for a bilateral knee disability, to include as secondary to a right hip disability, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


